AFFIRM; and Opinion Filed July 31, 2017.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00944-CR
                                      No. 05-16-00945-CR

                          MICHAEL AARON TAYLOR, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F14-45333-CR & F15-24320-R

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Schenck
                                   Opinion by Justice Brown
       Michael Aaron Taylor pleaded guilty to two charges of assault involving family violence,

enhanced and was placed on deferred adjudication community supervision for a period of five

years. The State subsequently filed motions to proceed with an adjudication of guilt in both

cases asserting appellant violated several conditions of his community supervision. Appellant

pleaded not true to the allegations in the State’s motions. The trial court subsequently found two

of the allegations in the State’s motions true, adjudicated appellant guilty of the offenses, and

assessed his punishment at ten years’ confinement in each case.

       In a single issue, appellant requests that we reform the judgments in each case because

they both incorrectly recite appellant pleaded true to the allegations in the State’s motion to

revoke. The State acknowledges the judgments are incorrect and reformation is appropriate.
We agree. See Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet. ref’d). We therefore sustain appellant’s

sole issue and reform the judgments in each case to reflect appellant’s pleas of not true

       As reformed, we affirm the trial court’s judgments.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

160944F.U05




                                                 2
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL AARON TAYLOR, Appellant                     On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00944-CR         V.                       Trial Court Cause No. F14-45333-R.
                                                    Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                        Francis and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 31st day of July, 2017.




                                                3
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL AARON TAYLOR, Appellant                     On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00945-CR         V.                       Trial Court Cause No. F15-24320-R.
                                                    Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                        Francis and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 31st day of July, 2017.




                                                4